Case 4:20-cr-00038-ALM-KPJ Document 28 Filed 04/15/20 Page 1 of 1 PageID #: 56




                          IN THE UNITED STATES DISTRICT COURT-                    ILED
                               EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION                              APR 1 5 2020
                                                                            Clerk, U.S. District Court
   UNITED STATES OF AMERICA,                            §                   Eastern District of Texas
                                                        §
                                                        §
  v.                                                    §   CASE NUMBER 4:20-CR-029 - (2) ALM
                                                        §               4:20-CR-031 (2) ALM
                                                        §               4:20-CR-037 - (2) ALM
   CRAIG BEASON,                                                        4:20-CR-038 - (3) ALM



                                                 ORDER

         The Court set a hearing to consider the matter of Defendant s detention pending trial and

  Defendant waived his right to a detention hearing by the execution of waiver.

          It is therefore ORDERED that Defendant is detained pending trial without prejudice to

  his re-raising the issue of pretrial detention at any time.


           So ORDERED and SIGNED this 15th day of April, 2020.
